Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendments to the claims filed August 2, 2021 have been entered.
Claims 1-42 are under examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed August 2, 2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-14, 18-24, 26-29, 31, 33 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-6 read on a broccoli plant comprising a progeny of the deposited line. 
Claims 11-14 read on progeny of the deposited line.
Claims 18-24, 26-29, 31 read on progeny broccoli seeds/plants derived from crossing the deposited line with itself or another broccoli plant. 
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention “requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials”. University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A progeny of the deposited line reads on broccoli plants that have been crossed or outcrossed with any number of broccoli plants selected in any generation. This would include F2 generation plants wherein said F2 plants would read on a segregating population of broccoli plants that do not have any of the genetic or morphological characteristics of the deposited line. Therefore, it would appear that the claimed plants would differ genetically and/or phenotypically from the deposited line. In addition, the specification fails to describe a representative number of broccoli plants comprising progeny of the deposited line. The specification only describes the deposited broccoli line Takii 12 (see, for example, page 3, line 14-30 and page 49, paragraphs 0110-0112 of the specification); thus, it is not clear if Applicant was in possession of any other broccoli plants that meet the claimed genus of the claimed broccoli plants. 
Claim 33 reads on a broccoli plant derived from a mutation or a transgene; however, it is not clear if the claimed plant also has all the morphological and physiological characteristics of the deposited line. 
Claim 39 reads on any broccoli plant regenerated from the tissue culture of the deposited line; however, it is not clear if the claimed plant also has all the morphological and physiological characteristics of the deposited line. 
See Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115, which teaches that the purpose of the written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent; and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from its ostensible objects, that the patentee is required to distinguish his invention in his specification. 
In this case, a practitioner would not be able to determine if any particular broccoli plant is infringing the instant claims, and therefore, the public has not been put on notice with a sufficient description of the claimed invention. As such, a skilled artisan would not recognize that Applicant was in possession of the necessary common attributes of the genus in view of the species disclosed. Therefore, given the lack of written description in the specification with regard to a representative number of species of the claimed genus of broccoli plant, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.

Claim Rejections - 35 USC § 112 – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel seeds and/or plants. Since the seed is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If the seed is not so obtainable or available, the requirements of 35 USC § 112 may be satisfied by a deposit of the seed. The specification does not disclose a repeatable process to obtain the seed and it is not apparent if the seed is readily available to the public. It is noted that seed of the claimed invention was deposited in NITE-IPOD under Accession No. FERM BP-22393 as disclosed on page 49, lines 24-25 of the specification but there is no indication in the specification under what conditions the deposit will be made nor public availability of the deposited material.  
(a)	If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention has been deposited and accepted, and will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
(b)	If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801 – 1.809, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(i)	during the pendency of this application, access to the invention will 	
	be afforded to the Commissioner upon request;
	(ii)	all restrictions upon availability to the public will be irrevocably removed upon granting of the patent in accordance with 37 CFR § 1.808(a)(2);
	(iii)	the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
	(iv)	a test of the viability of the biological material at the time of the deposit (see 37 CFR § 1.807); and
	(v)	the deposit will be replaced if it should ever become inviable.

Because of the aforementioned reasons, the deposit of the claimed invention has not been perfected and thus the claimed invention is not enabled.

Conclusion
No claims are allowed.
The closest prior art (US Patent Application No.2013/0067610, published March 14, 2013) teaches a broccoli plant, ‘RS05151611’, which share some characteristics (i.e., anthocyanin coloration of leaf blade and petiole is absent) of the instant broccoli plant ‘Takii 12’. However, many other characteristics, including the breeding history, are different.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661